DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2021 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 and 14-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable
over Sakuma et al (LIS 20100276509) cited in the previous Office Action as evidences by https://www.bio-world.com/all-buffers-and-reagents-az/sodium-pyrophosphate-buffer-02m-ph-70-p-41920155, herein Bioworld in view of Yamabe et al (US 4418186), both necessitated by Amendment.

Sakuma teaches a method of preparation of Vinylidene Fluoride based Polymer polymerizing 400 g of Vinylidene Fluoride monomer in 1040 g of ion-exchanged water at the presence of 0.32 g of tert-butylperoxyprivalate, 2.0 g of diethyl carbonate, 0.4 g of sodium pyrophosphate, 0.4 g of acidic sodium pyrophosphate and 0.4 g of methylcellulose.

Note that Sakuma discloses both free from proton and proton contained anion in pyrophosphate and acidic pyrophosphate. However, claim 1 recites "at least one salt" free from protons. The second salt, having hydrogen atom in its anion is permitted by the claim language.

Regarding the new limitation of claim 1 that pH is at least 7, Bioworld evidences that addition of Sodium pyrophosphate (Na4P2O7) leads to  pH level of at least 7.0.

Alternatively, Yamabe teaches a synthesis of VDF/PHVE copolymer by adding monomers Vinylidene Fluoride and Perfluoro(2-n-propoxypropyl vinyl ether) in  aqueous media  at the presence of such initiator as ammonium persulfate and chain transfer agent t-butanol.
The reference teaches that basic pH is obtained by addition disodium hydrogen-phosphate and sodium hydroxide (see Example 1 at 4:65).
Thus, It  would have been obvious to a person of ordinary skills in the art to use basic pH in Vinylidene Fluoride polymerization, since it is well known and widely used commercial approach for such process.
  
Sakuma fails to teach values of Total Organic Content (TOC) and VDF structural parameters.

However, It would have been obvious to a person of ordinary skills in the art to expect the same structural characteristics from Sakuma's and Applicant's polymers, since they formed from the same monomer, using the same polymerization systems at analogous conditions.


3.	Claims 11-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wakamori et al (US 5283302), (cited in IDS and in previous Office Action.) in view of Yamabe and further in view of Sakuma. 

Wakamori teaches a process of VDF copolymerization, where the reaction system comprises the following components:

VDF, water, sodium pyrophosphate, hexafluoropropylene as a comonomer, diethyl carbonate (see 5:15) and propyl peroxydicarbonate (see Example 1 at 7:45), achieving inherent viscosity of 0.1122 l/g (see Table 2, Entry 1 at 10:10).

The polymer is used in pipes manufacturing (see 1:60).

In contrary to the claim 1 limitation, Wakamori teaches that a chain a transfer agent is added to the reaction mixture after an initiator is added (see Example 1 at 7:55).

Yamabe discloses a method of preparation of Vinylidene Fluoride(VDF) based copolymer, where sodium hydroxide is added to ensure basic pH of the reaction media.

Sakuma teaches a method of preparation of Vinylidene Fluoride(VDF) based Polymer polymerizing 400 g of Vinylidene Fluoride monomer in 1040 g of ion-exchanged water at the presence of 0.32 g of tert-butylperoxyprivalate, 2.0 g of diethyl carbonate, 0.4 g of sodium pyrophosphate, 0.4 g of acidic Sodium pyrophosphate and 0.4 g of methylcellulose added together.

In Sakuma’s method, the resulting Vinylidene Fluoride-based polymer has coloring resistance at a high-temperature, which is important for an appearance of a melt-molded article (see 0006).


Therefore, it would have been obvious to a person of ordinary skills in the art to add an initiator and a chain transfer agent simultaneously in order to obtain a polymer with coloring resistance at a high-temperature, which is important for an appearance of a melt-molded article.


Response to Arguments
4.	Applicant's arguments filed 7/26/2021 have been fully considered but they are not persuasive. 

Applicant submits that the criticality of the reaction pH on the observed Total Organic Content (TOC) and the White Index (WI) of the resulting polymer in combination with a salt being free from one or more protons is demonstrated.

However, Bioworld  evidences that Sakuma’s reaction system has pH value of at least 7. In addition, Yamabe teaches that such polymerization takes place in the basic media.
Sakuma discloses both free from proton and proton contained anion in pyrophosphate and acidic pyrophosphate. Note that even at the absence of acidic phosphate added, it immediately formed at the aqueous media because of hydrolysis. In fact, the buffer phenomena based on the equilibrium between different phosphates forms in the corresponding salts.

Note that although Applicant argues criticality of order of an initiator and transfer agent addition, no new arguments are presented. 


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765